DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
	Claim Status
Claims 8 and 13 have been amended; support for claims 8 and 13 are found in Figure 1.
Claims 3-6 have been cancelled.
Claim 25 has been added, support is found in Figure 1 for claim 25. No new matter has been added.
Claims 1-2 and 7-25 are currently pending and have been examined on the merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 is indefinite as the six cells are aligned in a single row, however, also claims a first and second row having connection straps. It is unclear how the multiple rows are possible if the cells are aligned in a single row. 
Applicant is advised to specify the location of the connection straps rows in relation to the single row of cells. One possible example would be to specify that the location of first and second row of connection straps are on a face/surface of the single row of cells.
In view of the 112(b) rejection to claim 13, the first and second rows will be interpreted to mean the first and second rows of the connecting straps on top of the single row of cells as shown in Figure 2 of the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 7-25 are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al. (US 20020061434-hereinafter Holden) in view of Meadows et al. (US 6468318-hereinafter Meadows).

Regarding claim 1, Holden teaches a battery having:

a plurality of element provided within the at least two cells (Holden Figure 3; electrode plates and separators within the battery cells)
a battery strap cast onto two of the plurality of elements and directly connecting the two of the plurality of elements in series through the cell wall (Holden [0108-0109] connecting straps connect plates of like polarity in adjacent cells also forming a common head space 24; [0047] cells are connected in series to provide a desired output of volts for the battery);
a common headspace including a path of open headspace defined by the cell wall and the battery strap (Holden [0108-0109] common head space 24 is made by the welding the connection straps 550 to plates 500 of the cells and the head space passageways is made large enough so that the connecting straps pass easily therebetween without being in close proximity to plastic portions of the case thereby reducing the risk of damage); and [0049] head space provide vapor transfer passageways between and among individual cells).

Holden fails to teach the specific structure of the battery strap, however, Holden teaches of a rectangular cutouts in which the straps are inserted within the cutouts to connect adjacent cells (Holden Figure 2 and [0021]). Holden fails to teach wherein the battery strap has a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge.

Meadows teaches of a case partition for plate strap batteries. Meadows teaches battery straps (52, 54, 56, 58, 60) are electrically connected to a corresponding plurality of battery cells and that each 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the battery straps of Meadows having the rectangular shape for Holden’s battery straps that are not defined. A skilled artisan could recognize that Holden’s battery straps could be in a rectangular shape as rectangular shaped battery straps are common in the art. Nevertheless, substituting Holden’s battery straps for Meadows battery straps is a simple substitution that would not change how the Holden’s battery functions and would be expected to yield predictable results.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 2, modified Holden teaches all of the claim limitation of claim 1. Holden further teaches wherein the path of open headspace is further defined by a cutout in the cell wall and the battery strap connects two elements through the cutout (Holden Figure 1 and 2; [0108-0109] connecting straps connect plates of like polarity in adjacent cells also forming a common head space 24).

Regarding claim 7, modified Holden teaches all of the claim limitations of claim 2. Holden further teaches wherein the cutout has a cutout width and height and the straps have a strap width and height and the cutout width and height is larger than the strap width and height (Holden [0108-0109] 


Regarding claim 8, Holden teaches a battery having: 
a housing (Holden Figure 2) having cells and cell walls (Holden Figure 1 cells 34), each cell wall having a respective cutout (Holden Figure 2; notches 36); 
a plurality of battery elements provided within the cells (Holden Figure 3; electrode plates and separators within the battery cells);
a plurality of battery straps connecting the plurality of battery elements in series (Holden [0108-0109] connecting straps connect plates of like polarity in adjacent cells also forming a common head space 24; [0047] cells are connected in series to provide a desired output of volts for the battery), each battery strap of the plurality of battery straps extending through a respective cell wall of the cell walls through the respective cutout (Holden [0108-0109] common head space 24 is made by the welding the connection straps 550 to plates 500 of the cells  and the head space passageways is made large enough so that the connecting straps pass easily therebetween without being in close proximity to plastic portions of the case thereby reducing the risk of damage), each cutout and each battery strap, respectively, defining a respective path of open headspace (Holden Figures 1 and 2);
a common headspace (Holden [0108-0109] common head space 24 is made by the welding the connection straps 550 to plates 500 of the cells and the head space passageways is made large enough so that the connecting straps pass easily therebetween without being in close proximity to plastic 
Holden fails to teach the specific structure of the battery strap. Holden fails to teach wherein the battery strap has a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge.

Meadows teaches of a case partition for plate strap batteries. Meadows teaches battery straps (52, 54, 56, 58, 60) are electrically connected to a corresponding plurality of battery cells and that each battery strap preferably comprises an elongated, generally rectangular, member form of an electrically conductive material (Meadows Col. 3 lines 44-67; Figures 3 and 4). The battery straps of Meadows have a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge (Meadows Figure 3). The shape of the battery straps is consistent with what is known in the prior art.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the battery straps of Meadows having the rectangular shape for Holden’s battery straps that are not defined. A skilled artisan could recognize that Holden’s battery straps could be in a rectangular shape as rectangular shaped battery straps are common in the art. Nevertheless, substituting Holden’s battery straps for Meadows battery straps is a simple substitution that would not change how the Holden’s battery functions and would be expected to yield predictable results.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Additionally, Holden fails to teach the limitation wherein the cells are aligned in a single row instead Holden teaches of a 3x2 configuration as seen in Figure 2. While Holden fails to teach the limitation of the cells being aligned in a single row, Meadows teaches of a case partition wherein the batteries are in a 6x1 configuration (Meadows Figure 4). Therefore, it would have been obvious to a skilled artisan to rearrange the orientation of the 3x2 configuration of the batteries to a single row, 6x1 configuration as taught by Meadows.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claims 9 and 10, modified Holden teaches all of the claim limitations of claim 8. Holden further teaches wherein the cutout has a cutout width and height and the straps have a strap width and height and the cutout width and height is larger than the strap width and height (Holden [0108-0109] vapor communication passageways between communicating cells may be made sufficiently large so that connecting straps 550 pass easily there between without being in close proximity of to the plastic portions of the case). Holden teaches that the straps would be within the communication passageways/cutouts of the partitions and that the straps would not touch the segments of the cutout, therefore it is reasonable that the cutout would have a larger width and height than the straps.

Regarding claim 11, modified Holden teaches all of the claim limitations of claim 8. Holden teaches a 3x2 battery cell casing wherein the connecting straps are connected through the notched portions of the partitions 22 (Holden Figure 2 [0108-0109]). Looking at Figure 2 of Holden, to connect all of the cell elements there would have to be 5 connecting straps to connect the cells. Even with the modification in claim 8 to a 6x1 battery cell, Meadows still teaches of five connecting straps (Meadows-

Regarding claim 12, modified Holden teaches all of the claim limitations of claim 11. Holden teaches a 3x2 battery cell casing wherein the connecting straps are connected through the notched portions of the partitions 22 (Holden Figure 2 [0108-0109]), however, fails to teach wherein the battery straps comprise a first row having three connecting straps and a second row comprising two connecting straps. While Holden teaches of a 3x2 battery cell casing as seen in Figure 2, different orientations of the battery can be achieved such as a 6x1 battery cell of Meadows (Meadows Figure 4). Meadows Figure 4 shows 6 battery cells with 5 connecting straps that are arranged in two row with one row having three connecting straps and a second row having two connecting straps. Through the rearrangement of the batteries of claim 8, the battery would have a 6x1 configuration that would have a first two having three connecting straps (Meadows Figure 4, battery strap plates 52, 54, 56) and a second row comprising two connecting straps (Meadows Figure 4, battery strap plates 58 and 60).


Regarding claim 13, Holden teaches a battery comprising:
six cells, each cell being divided by a cell wall (Holden Figure 2);
a plurality of connecting straps connecting the six cells together in series through the cell walls (Holden [0108-0109] connecting straps connect plates of like polarity in adjacent cells also forming a common head space 24; [0047] cells are connected in series to provide a desired output of volts for the battery),
and a common headspace including a plurality of open headspaces defined by the cell walls and the connecting straps (Holden [0108-0109] connecting straps connect plates of like polarity in adjacent 
Holden fails to teach the six cells being aligned in a single row with a first row of the connecting straps having a first connecting strap, a second connecting strap, and a third connecting strap;
a second row of the connecting straps having a fourth connecting strap and a fifth connecting strap;
the second row further comprising a first end strap and a second end strap;
the first, second, third, fourth, and fifth connecting straps directly connecting the six cells in series through the cell walls.

Meadows teaches of a case partition for plate strap batteries. Meadows teaches a battery in a single row (Figure 4) with battery straps (52, 54, 56, 58, 60) that are electrically connected to a corresponding plurality of battery cells and that each battery strap preferably comprises an elongated, generally rectangular, member form of an electrically conductive material (Meadows Col. 3 lines 44-67; Figures 3 and 4). The battery straps of Meadows have a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge (Meadows Figure 3). The shape of the battery straps is consistent with what is known in the prior art. Meadows further teaches of the battery straps being arranged in two rows (Meadows Figure 4 shows 6 battery cells with 5 connecting straps that are arranged in two row with one row having three connecting straps and a second row having two connecting straps) and includes a first end strap and second end strap (Meadows Figure 4 – plate straps 82,84).


The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).



Regarding claim 14, modified Holden teaches all of the claim limitations of claim 13. Holden teaches of a rectangular cutouts in which the straps are inserted within the cutouts to connect adjacent cells (Holden Figure 2 and [0021]). Holden fails to teach the specific structure of the battery strap. Holden fails to teach wherein the battery strap has a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge.

Meadows teaches of a case partition for plate strap batteries. Meadows teaches battery straps (52, 54, 56, 58, 60) are electrically connected to a corresponding plurality of battery cells and that each battery strap preferably comprises an elongated, generally rectangular, member form of an electrically conductive material (Meadows Col. 3 lines 44-67; Figures 3 and 4). The battery straps of Meadows have a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the battery straps of Meadows having the rectangular shape for Holden’s battery straps that are not defined. A skilled artisan could recognize that Holden’s battery straps could be in a rectangular shape as rectangular shaped battery straps are common in the art. Nevertheless, substituting Holden’s battery straps for Meadows battery straps is a simple substitution that would not change how the Holden’s battery functions and would be expected to yield predictable results.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

 Regarding claim 15, modified Holden teaches all of the claim limitations of claim 13. Modified Holden further teaches wherein the cells are separated by five cell walls (Meadows Figure 4, the cells walls are between the 6 cells), each cell wall having a cutout (Holden notches 36 in the partition 22). The rearrangement of Holden into the orientation of Meadows as seen in claim 13 would have 6 cells being separated by 5 cell wall and each cell wall having a cutout. These claim limitations would be obvious in view of the rearrangement in claim 13.
	
Regarding claim 16, modified Holden teaches all of the claim limitations of claim 15. Holden further teaches wherein each connecting strap passes through a respective cutout to connect adjacent battery elements (Holden [0108-0109] connecting straps connect plates of like polarity in adjacent cells also forming a common head space 24; [0047] cells are connected in series to provide a desired output of volts for the battery).

Regarding claims 17 and 18, modified Holden teaches all of the claim limitations of claim 15. Holden further teaches wherein the cutout has a cutout width and height and the straps have a strap width and height and the cutout width and height is larger than the strap width and height (Holden [0108-0109] vapor communication passageways between communicating cells may be made sufficiently large so that connecting straps 550 pass easily there between without being in close proximity of to the plastic portions of the case). Holden teaches that the straps would be within the communication passageways/cutouts of the partitions and that the straps would not touch the segments of the cutout, therefore it is reasonable that the cutout would have a larger width and height than the straps.

Regarding claims 19-21, modified Holden teaches all of the claim limitations of claims 13, 8 and 1 respectively. Modified Holden teaches wherein the connecting straps has a cross section that includes a substantially rectangular prism shape as shown in Meadows Figure 3 and 4 due to the substitution of the battery straps of Holden for the battery straps of Meadows.

Regarding claims 22-24, modified Holden teaches all of the claim limitations of claims 1, 8, 14 respectively. Modified Holden teaches wherein the top surface of the battery strap is continuous along the front edge and the first side edge as seen in Meadows Figures 3 and 4. Meadows’ battery straps replace the battery straps of Holden’s due to the simple substitution and Meadows teaches that the straps appear to be continuous along a top surface and along a front edge and a first side edge.

	Regarding claim 25, modified Holden teaches all of the claim limitations of claim 1. Holden fails to teach the limitation wherein the cells are aligned in a single row instead Holden teaches of a 3x2 configuration as seen in Figure 2. While Holden fails to teach the limitation of the cells being aligned in a In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Applicant argues that there is no reason to combine Holden and Meadows and such a combination is not likely to function as the straps would not properly connect the terminals. This is not persuasive as the battery straps of both Holden and Meadows are provided to connect adjacent battery cells. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the straps are both taught by Holden and Meadows to connect adjacent cells and therefore a skilled artisan would be able to use the design configuration of Meadows to rearrange Holden’s battery cells. 

Applicant argues the a simple substitution of the straps of Meadows for the straps of Holden is not likely to function is not persuasive as attorney arguments cannot take the place of evidence and applicant does not provided citations regarding the alleged deficiencies.


Applicant argues the rearrangement of the configuration of Holden into a 6x1 configuration relating to independent claims 8 and 13 would not enable the battery to fit in a standard vehicle and renders the battery unusable. This is not persuasive as battery sizes can be adjusted by a skilled artisan for specific applications. A 6x1 configuration of a battery module is known in the art as Meadows teaches so a skilled artisan would be able to modify the 3x2 orientation as a design choice for the battery and for connecting the battery. Other arrangement of the battery cells are possible and would be obvious to a skilled artisan. Additionally, the configuration argued is not specifically cited in claim 8 instead the limitation reads “cells being aligned in a single row” and does not specify the 6x1 configuration as argued.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728